United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-387
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant filed a timely appeal from the August 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of her schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. The Board
also has jurisdiction to review OWCP’s October 25, 2010 nonmerit decision denying
reconsideration.
ISSUES
The issues are: (1) whether appellant has more than five percent impairment of her right
upper extremity; and (2) whether OWCP properly denied her September 20, 2010 request for
reconsideration.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 28, 2008 appellant, a 59-year-old flat sorter clerk, filed a claim for workers’
compensation benefits alleging that she developed carpal tunnel syndrome as a result of the
physical demands of her duties.
On August 18, 2008 appellant saw her family physician, Dr. William Soper. She
complained of right hand pain and stated that her fingers had been going numb for the past five
months. The history of appellant’s present illness was one of persistent numbness and tingling in
the thumb, index and long fingers of her right hand. On physical examination, she showed full
range of motion, no weakness and no demonstrable sensory deficit. Dr. Soper ordered clinical
studies.
On August 25, 2008 nerve conduction studies of the right median nerve revealed marked
prolongation of the distal motor latency and an unrecorded sensory response. Needle
examination of the right upper extremity revealed decreased recruitment in the abductor pollicis
brevis. The impression was severe right median neuropathy with compression at the wrist,
consistent with carpal tunnel syndrome.
OWCP accepted appellant’s claim for right carpal tunnel syndrome.
On October 27, 2008 appellant advised Dr. Soper that she was reluctant to have surgery.
She was on vacation and her hand and wrist felt fine. An examination showed a moderately
positive Tinel’s sign. On November 17, 2008 this sign was markedly positive.
Dr. Paul F. Nassab, an orthopedic surgeon, examined appellant on February 16, 2009. He
noted that she had pain in her hands and numbness in her index and middle finger for years.
Appellant stated that a change in equipment at work had lessened her symptoms. She no longer
woke up with numbness or tingling. Dr. Nassab found no significant atrophy of the thenar
eminence or hypothenar eminence. Appellant could abduct and adduct all of her digits. She
could oppose her thumb to her small finger. Appellant had no carpal tunnel compression but a
slight Tinel’s sign at her wrist. She had two-point discrimination of seven to eight millimeters in
all digits, radial and ulnar side, that were innervated by the median nerve. The ulnar two digits
had two-point discrimination in the four-to-five-millimeter range. Dr. Nassab diagnosed severe
carpal tunnel syndrome, by electromyogram and less so by symptoms.
Appellant underwent a surgical release on May 18, 2009. On July 1, 2009 Dr. Nassab
found that she was actually doing very well but showed no significant improvement in her
numbness and tingling. He stated: “I think it is going to get better regularly. I am going to
release her to full duties and we will see her back on [an as needed] basis. [Appellant] is put at
her [maximum medical improvement].”
Appellant filed a claim for a schedule award. On November 17, 2009 Dr. Nassab rated
her impairment: “The permanent partial disability of the patient listed above is 20 percent of the
right wrist based on the [sixth] [e]dition of the A[merican] M[edical] A[ssociation,] Guides [to
the Evaluation of Permanent Impairment].”

2

An OWCP medical adviser noted that appellant had no clinical testing following her
operation, so her impairment could not be rated under Table 15-23, page 449 of the A.M.A.,
Guides (6th ed. 2009). So he turned to Table 15-21, page 438, to rate peripheral nerve
impairment of the median nerve “below the midforearm -- entire nerve.” As Dr. Nassab had
reported no motor deficit but only mild sensory deficit, the medical adviser considered the
default impairment value of five percent of the right upper extremity applying a reasonable
exercise of medical judgment.
On February 19, 2010 OWCP issued a schedule award for five percent impairment of
appellant’s right upper extremity.
Appellant requested reconsideration, asking why there was such a discrepancy between
her surgeon’s rating of 20 percent and OWCP’s medical adviser’s rating of 5 percent.
In a decision dated August 19, 2010, OWCP reviewed the merits of appellant’s case and
denied modification of her schedule award. It found that evidence submitted after the
February 19, 2010 schedule award offered no basis for modification.
On September 20, 2010 appellant again requested reconsideration. She stated that there
was still a discrepancy in her case. Both doctors used the sixth edition of the A.M.A., Guides,
but one found 20 percent impairment, the other found 5 percent impairment. Appellant added
that she still had numbness in her right thumb, index and middle fingers and once in a while
there was tingling in her right hand.
On October 25, 2010 OWCP denied appellant’s request for reconsideration. It found that
her latest request for reconsideration did not meet one of the standards for reopening her case for
a merit review of the most recent OWCP decision.
On appeal, appellant argues that Dr. Nassab performed her surgery, while OWCP
medical adviser, who never saw her, simply looked in a book. She noted that there was quite a
discrepancy in their ratings.
LEGAL PRECEDENT -- ISSUE 1
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.2 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.3 As of May 1, 2009, any decision
regarding a schedule award must be based on the sixth edition of the A.M.A., Guides.4

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.a (January 2010).

3

ANALYSIS -- ISSUE 1
FECA authorizes the payment of schedule awards for the loss or permanent impairment
of specified members, functions or organs of the body, but neither FECA nor its regulations
specify how the percentage of impairment shall be determined. For consistent results and to
ensure equal justice for all claimants, OWCP has adopted the A.M.A., Guides as the standard for
determining the percentage of impairment, and the Board has concurred in such adoption.5
The use of this book is necessary to treat all claimants fairly. Dr. Nassab, the orthopedic
surgeon, stated that appellant had 20 percent impairment based on the sixth edition of the
A.M.A., Guides. A physician is required to explain how he reaches a rating. Dr. Nassab’s single
declaratory sentence that appellant’s impairment was 20 percent falls far short of the information
needed to demonstrate how he determined his rating under the A.M.A., Guides.
Entrapment or compression neuropathies such as carpal tunnel syndrome are rated under
section 15.4f of the A.M.A., Guides, specifically, using Table 15-23 and the rating process
described on page 448.6 It is important to note that the highest impairment rating a claimant may
receive for carpal tunnel syndrome is nine percent, a rating reserved for axon loss on
electrodiagnostic studies, a history of constant significant symptoms, atrophy or weakness on
physical examination, and a subjective assessment of the severest functional symptoms.
Dr. Nassab’s rating of 20 percent is simply not possible under the A.M.A., Guides.
OWCP’s medical adviser did not rely on Table 15-23 because there were no
postoperative electrodiagnostic studies, but postoperative studies are not required to rate
impairment for focal nerve compromise syndromes. The A.M.A., Guides explains that the most
recent preoperative electrodiagnostic test should be used in the impairment rating.7 The medical
adviser relied on Table 15-21, but the A.M.A., Guides prohibits rating nerve entrapments under
that section.8
Appellant’s preoperation studies are not, however, sufficient to establish more than a
Grade 1 or mild impairment under Table 15-23. As the record does not support constant or
significant intermittent symptoms (her hand and wrist felt fine while on vacation, she no longer
woke up with numbness and tingling, she still had numbness and once in while had tingling), her
history appears to fall in the Grade 1 or mild category. Physical findings did not establish
atrophy or weakness but did show decreased sensation, indicating a Grade 2 or moderate
5

E.g., J.B., Docket No. 09-2191 (issued May 14, 2010).

6

If no preoperative nerve conduction testing has been performed, or it does not meet the diagnostic criteria for
carpal tunnel syndrome, there is no ratable impairment under section 15.4f. Such cases, however, may still be rated
under section 15.2, Diagnosis-Based Impairment, and with the appropriate regional grid, using the diagnosis of
nonspecific hand, wrist or elbow pain, depending on the affected region. A.M.A., Guides 433, 445.
7

Id. at 448 (unless postoperative studies were done for a clinical indication of failure to improve with surgery and
the postoperative study is clearly worse than the preoperative, in which rare instance the postoperative study is
used).
8

Section 15.4e, including Table 15-21, is not used for nerve entrapments since nerve entrapments are not isolated
traumatic events. Id. at 429.

4

impairment. The average of these three grades (1, 1, 2), rounded to the nearest integer, is a
Grade 1 or mild impairment. The default value for such an impairment is two percent.9 This is
the best estimate of appellant’s impairment from the information available in her record.
If preoperative studies did establish a motor conduction block (Grade 2) or axon loss
(Grade 3), appellant’s impairment would rise to the moderate level with a default value of 5
percent, which is what the medical adviser recommended (by other means) and what appellant
ultimately received. This may be a little more than the record strictly allows; nonetheless, it can
be stated that, having received a schedule award for a five percent impairment, she is entitled to
nothing more.
Accordingly, the Board finds that the evidence fails to establish more than a five percent
impairment of appellant’s right upper extremity. The Board will affirm OWCP’s August 19,
2010 decision denying modification of her schedule award.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.10 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.11
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.12 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.13

9

As Dr. Nassab did not administer a QuickDASH questionnaire to obtain a functional scale score, default
impairment values are not adjusted.
10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606.

12

Id. at § 10.607(a).

13

Id. at § 10.608.

5

ANALYSIS -- ISSUE 2
Appellant made her request for reconsideration within one year of OWCP’s August 19,
2010 schedule award, so the request is timely. The question is whether this request met at least
one of the standards for obtaining a merit review of her case.
In her September 20, 2010 request for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. She did not identify a specific
point of law or show that OWCP erroneously applied or interpreted it. Appellant did not
advance a new and relevant legal argument. She argued that there was still a discrepancy in her
case, that one of the doctors was wrong, that she was not a statistic, and that she still had
numbness and sometimes tingling, but she did not present OWCP with a new and relevant legal
argument. Appellant did not submit relevant and pertinent new evidence not previously
considered by OWCP. The issue in her case was the extent of her impairment under the sixth
edition of the A.M.A., Guides, and she submitted no further medical evaluation of that
impairment.
Accordingly, the Board finds that appellant’s September 20, 2010 request for
reconsideration met none of the standards for obtaining a merit review of her case. As OWCP
properly denied her request, the Board will affirm OWCP’s October 25, 2010 decision.
CONCLUSION
The Board finds that the evidence fails to support more than a five percent impairment of
appellant’s right upper extremity. The Board also finds that OWCP properly denied appellant’s
September 20, 2010 request for reconsideration.

6

ORDER
IT IS HEREBY ORDERED THAT the October 25 and August 19, 2010 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 29, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

